Case 1:21-cv-00323-HYJ-RSK ECF No. 75, PageID.188 Filed 06/14/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


                                   MINUTES
Case No: 1:21-cv-00323-HYJ-RSK

Caption: Bender v. Boyreau et al

Date:               Time:                          Place:               Magistrate Judge:
June 14, 2021       1:43 - 3:31 p.m.               Grand Rapids         Hon. Ray Kent

                                       APPEARANCES

  PARTY TYPE:           COUNSEL:                            REPRESENTING:

PLAINTIFF:      Andrew Feldman              Lois Bender
DEFENDANTS:     Meghan Lamping              Maria Boyreau
                                            Barbara Boyreau

                                       PROCEEDINGS


NATURE OF HEARING:

SETTLEMENT CONFERENCE held by video conference; to be continued.




Event                                                Time                     Digitally
                                                                              recorded

Opening comments / remarks                           1:43 - 1:50 p.m.         No
Settlement discussions between Judge and parties     1:50 - 3:31 p.m.         No




                           Proceedings Not Digitally Recorded

                               Deputy Clerk: S. Carpenter
